Citation Nr: 1815590	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy (hereinafter "lumbar spine disorder").

2.   Entitlement to service connection for a lumbar spine disorder.

3.   Entitlement to a rating in excess of 10 percent for service-connected Baker's cyst, left knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1958 to October 1960 and again from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2018.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a lumbar spine disorder and entitlement to a rating in excess of 10 percent for service-connected Baker's cyst, left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   January 1997 and August 2002 rating decisions denied service connection for a lumbar spine disorder; the Veteran did not perfect an appeal as to those decisions and they became final.  

2.   Evidence submitted since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.   The January 1997 and August 2002 rating decisions which denied service connection for a lumbar spine disorder are final.  38 U.S.C. § 7105 (2012).

2.   New and material evidence has been received since the August 2002 rating decision and the claim of entitlement to service connection for a lumbar spine disorder is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Pursuant to Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Veteran's claim for entitlement to service connection for a low back disorder was originally denied in January 1997.  The Veteran did not timely appeal that decision and it became final.  In March 2002, the Veteran sought to reopen his previously denied claim.  By an August 2002 rating decision, the RO found that the Veteran had not submitted new and material evidence.  The Veteran did not timely appeal that decision and it also became final.  Then in August 2012, the Veteran sought to reopen his claim.  By a January 2013 rating decision, the RO declined to reopen the Veteran's claim.  The claim was reopened by a supplemental statement of the case (SOC) in June 2014.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

Since the last final denial, the Veteran submitted service treatment records showing complaints and treatment for a backache in service.  The Veteran was previously denied service connection on the basis that there was no evidence of an in-service back injury.  As this new evidence would trigger VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim and thus the claim for entitlement to service connection for a low back disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that his left knee disability has worsened.  As such, a new VA examination is warranted.

In addition, although a VA medical opinion addressing whether the Veteran's lower back disorder is directly related to service, a remand is necessary to obtain a medical opinion addressing the relationship between the Veteran's service-connected left knee disability and his lumbar spine.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated from March 2015.

2.  Schedule the Veteran for an appropriate VA examination to evaluate his service-connected left knee disability. 

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.

The examiner is also asked to provide an opinion regarding:

(a) Whether it is at least as likely as not that the Veteran's lumbar spine disorder was caused by his service-connected left knee disability; and

(b) Whether it is at least as likely as not that the Veteran's lumbar spine disorder was aggravated by his service-connected left knee disability.

A clear rationale must be provided for each opinion rendered.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  After completing the requested actions and ensuring compliance with the Board's remand directives, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


